DETAILED ACTION
This office action is in response to the application filed on November 29, 2018.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2018 and 5/28/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani (US 2016/0313769) in view Oido (US 4,633,032).

With respect to Claim 1, Yoshitani shows (Fig. 4a-8c) most aspects of the current invention including an electronic apparatus (100) comprising: 
a case (40) having an opening including a curve
a photoelectric conversion device (30)  that is provided in the case  (see Fig. 6a; par 186-187 and 212) and includes a crystalline semiconductor substrate  (see Fig. 24; par 415 and 420)
However, Yoshitani does not show the photoelectric conversion having an outer edge that includes at least partially formed of an outer curve portion along the opening, and the photoelectric conversion having an inner edge that includes at least partially formed of an inner curve portion along the outer edge.
On the other hand, Oido shows (Fig 5) an electronic apparatus which contains a photoelectric conversion device having an outer edge that includes at least partially formed of an outer curve portion along the opening, and the photoelectric conversion having an inner edge that includes at least partially formed of an inner curve portion along the outer edge (column 6 lines 16-24). Oido teaches doing so to prevent moisture and deleterious gaseous elements from penetrating through the encapsulating resin of the solar cell element and instead being led into the empty space, thereby enabling the molecular sieve to adsorb these substances which would otherwise be deposited on the surface of the conventional solar cell element (column 6 lines 49-57).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the photoelectric conversion having an outer edge that includes at least partially formed of an outer curve portion along the opening, and the photoelectric conversion having an inner edge that includes at least partially formed of an inner curve portion along the outer edge in the device of Yoshitani to prevent moisture and deleterious gaseous elements from penetrating through the encapsulating resin of the solar cell element and instead being led into the empty space, thereby enabling the molecular sieve to adsorb these substances which would otherwise be deposited on the surface of the conventional solar cell element.
With respect to Claim 2, Oido shows (Fig 5) wherein the inner edge has a first virtual point and a second virtual point, the first virtual point has a first virtual perpendicular and the second virtual point has a second virtual perpendicular, and the first virtual perpendicular intersects with the second virtual perpendicular in an opening.
With respect to Claim 7, Yoshitani shows (Fig. 4a-8c) wherein the semiconductor substrate is a single-crystal semiconductor substrate.
With respect to Claim 8, Yoshitani shows (Fig. 4a-8c) wherein the photoelectric conversion device includes a plurality of the semiconductor substrates, and the plurality of the semiconductor substrates have the same crystal orientation.
With respect to Claim 9, Yoshitani shows (Fig. 24a-24b) wherein a concentration of an impurity element other than a primary constituent element of the semiconductor substrate is lower than or equal to 1x1011 [atoms/cm2]
Regarding claim 9, Differences in the concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the concentration and similar concentration are known in the art (see e.g. Yoshitani), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either (a) the critical nature of the claimed concentration or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 10, Yoshitani shows (Fig. 24a-24b) wherein a concentration of an impurity element other than a primary constituent element of the semiconductor substrate is lower than or equal to 1x1011 [atoms/cm2].
Regarding claim 10, Differences in the concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the concentration and similar concentration are known in the art (see e.g. Yoshitani), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either (a) the critical nature of the claimed concentration or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 11, Yoshitani shows (Fig. 2c) wherein at least part of an end surface of the photoelectric conversion device is so configured that a light receiving surface overhangs beyond a rear surface.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani (US 2016/0313769) in view Oido (US 4,633,032) and in further view of Kubota (US 6,268,558).
With respect to Claim 3, Yoshitani shows (Fig. 4a-8c) most aspects of the current invention. However, Yoshitani does not show wherein the photoelectric conversion device includes a plurality of electrode pads, and the plurality of electrode pads are arranged along the outer or inner edge of the photoelectric conversion device.
On the other hand, Kubota (Fig 5) an electronic apparatus (100) comprising a photoelectric conversion device (22), wherein the photoelectric conversion device includes a plurality of electrode pads (25,26), and the plurality of electrode pads are arranged along the outer or inner edge of the photoelectric conversion device. Kubota teaches doing so to allow an isolating portion for isolating the photoelectric conversion sections to form a series connected structure with an increased cell voltage, connections, and each having a series connected wiring structure, and lead-out electrodes (column 10 lines 46-52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein the photoelectric conversion device includes a plurality of electrode pads, and the plurality of electrode pads are arranged along the outer or inner edge of the photoelectric conversion device in the device of Yoshitani to allow an isolating portion for isolating the photoelectric conversion sections to form a series connected structure with an increased cell voltage, connections, and each having a series connected wiring structure, and lead-out electrodes.
With respect to Claim 4, Kubota (Fig 5) further comprising an electrooptical panel (21) having an outer shape along the inner edge of the photoelectric conversion device.
With respect to Claim 5, Kubota (Fig 5) wherein the photoelectric conversion device has an annular shape.
With respect to Claim 6, Kubota (Fig 5) further comprising an electrooptical panel (21), wherein at least part of the photoelectric conversion device is so disposed as to overlap with a region outside a pixel region of the electrooptical panel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                             
/Q. B./
Examiner, Art Unit 2814
/Nelson Garces/Primary Examiner, Art Unit 2814